Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 19, 2008, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct.
Claimant worked as a deli clerk at a grocery store. While she was on duty, her supervisor noticed that claimant was reading a magazine even though the deli area was dirty and needed to be cleaned. When he directed her to do so, she refused. During this exchange, claimant repeatedly called the supervisor an idiot. Her employment was terminated as a result. The Unemployment Insurance Appeal Board disqualified her from receiving unemployment insurance benefits on the ground that she lost her job due to misconduct. Claimant appeals.
We affirm. “It is well settled that an employee’s insubordinate and disrespectful behavior toward a supervisor may constitute disqualifying misconduct” (Matter of Montanye [Commissioner of Labor], 10 AD3d 830, 831 [2004] [citations omitted]; see Matter of Naylor [Commissioner of Labor], 24 AD3d 1154, 1155 [2005]). Here, the supervisor testified that claimant refused his directive to clean the deli area though it was a part of her job duties. He further stated that claimant called him an idiot. Notably, claimant admitted to making this remark. Under these circumstances, substantial evidence supports the Board’s decision.
Mercure, J.P., Spain, Lahtinen, Malone Jr. and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.